Citation Nr: 1201321	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  06-34 429A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for lumbosacral strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active military duty from September 1972 to August 1974 and from March 1979 to August 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision issued by the Department of Veterans Affairs (VA) regional office (RO) in St. Petersburg, Florida. 

The appeal was previously before the Board in October 2009, at which time entitlement to an evaluation in excess of 10 percent for the residuals of an injury to the left fourth finger was denied.  The issues of entitlement to an evaluation in excess of 40 percent for lumbosacral strain and entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU) were remanded for further development.  Subsequently, entitlement to TDIU was granted in a September 2011 rating decision.  The remaining issue has been returned to the Board.


FINDING OF FACT

On October 26, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.





CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


